DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Response After Final Action filed 07/19/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aly Z. Dossa (Reg. No. 63,372) on 07/21/2021.

The application has been amended as follows: 

Claims:

1. (Currently Amended) A method for managing a real network system, comprising:
configuring, using Network Device State Information (NDSI) for at least a portion of the real network system, a plurality of simulated network devices for a simulated network system, wherein the NDSI comprises: a state of a control plane at points in time for network devices in the at least the portion of the real network system;
a version of software and a version of firmware executing on the at least the portion of the real network system; and

obtaining simulation conditions for the simulated network system;
simulating, using the simulation conditions, operation of the simulated network system to obtain a simulation result; 
initiating an update of at least a portion of the real network system corresponding to the simulated network system;
after the updating of at least the portion of the real network system has been completed:
monitoring the real network system to obtain updated NDSI;
determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
 	based on the determination, initiating a corrective action on the real network system.

12. (Currently Amended) The method of claim [[11]] 1, wherein initiating the corrective action on the real network system comprises initiating an update of the real network system to a prior checkpoint state.

17. (Currently Amended) A coordination point, comprising:
a network state database comprising network device state information (NDSI) for a real network system, wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the real network system;
a version of software and a version of firmware executing on the network devices in the real network system; and
routing information and data plane state information for the at least a portion of the real network system;
a processor and memory comprising instructions, which when executed by the processor, enables the coordination point to:

obtain simulation conditions for the simulated network system;
simulate, using the simulation conditions, operation of the simulated network system to obtain simulated NDSI; and
wherein the coordination point is configured to initiate, based on the simulated NDSI, an update of at least a portion of a real network system corresponding to the simulated network system,
after the updating of at least the portion of the real network system has been completed:
monitoring the real network system to obtain updated NDSI;
determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
 	based on the determination, initiating a corrective action on the real network system.

20. (Currently Amended) A non-transitory computer readable medium comprising instructions, which when executed by a processor, perform a method, the method comprising:
configuring, using Network Device State Information (NDSI) for at least a portion of a real network system, a plurality of simulated network devices for a simulated network system, wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least the portion of the real network system; and
a version of software and a version of firmware executing on the at least the portion of the real network system; and
routing information and data plane state information for the at least a portion of the real network system;
obtaining simulation conditions for the simulated network system;
simulating, using the simulation conditions, operation of the simulated network system to obtain a simulation result;

after the updating of at least the portion of the real network system has been completed:
monitoring the real network system to obtain updated NDSI;
6Application No.: 16/207,731Docket No.: 170383-010501USdetermining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
 	 based on the determination, initiating a corrective action on the real network system.

21. (Currently Amended) A method for managing a real network system, comprising:
configuring, using Network Device State Information (NDSI) for at least a portion of the real network system, a plurality of simulated network devices for a simulated network system, wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least the portion of the real network system;
a version of software and a version of firmware executing on the at least the portion of the real network system; and routing information and data plane state information for the at least a portion of the real network system;
obtaining simulation conditions for the simulated network system;
simulating, using the simulation conditions, operation of the simulated network system to obtain a simulation result; and
issuing a notification to a user of the real network system, wherein content in the notification is based, at least in part, on the simulation result,
after issuing the notification to the user of the real network system has been completed:
monitoring the real network system to obtain updated NDSI;
determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
	based on the determination, initiating a corrective action on the real network system.

Information Disclosure Statement
The IDS filed 04/17/2020 and previously considered by the Examiner is being retransmitted, as it was missing Examiner’s initials for the considered references.

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 07/19/2021, with respect to claims 1, 7-10, 13-17, and 19-22 rejected under 35 U.S.C. 103 as being unpatentable over Somohano et al. (U.S. Pat. 9,697,172), Sigoure (U.S Pat. App. Pub. 2016/0373302), and Asenjo et al. (U.S. Pat. App. Pub. 2014/0337000), claims 2-6, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Somohano, Sigoure, Asenjo, and Bahl et al. (U.S. Pat. App. Pub. 2005/0204028), and claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Somohano, Sigoure, Asenjo, Bahl, and Zhang et al. (U.S. Pat. App. Pub. 2016/0057052) have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-17, and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0055]-[0091], Fig. 3-4, and recited in independent claims 1, 17, 20, and 21, in particular comprising:
	after the updating of at least the portion of the real network system has been completed:
		monitoring the real network system to obtain updated NDSI;
		determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
		based on the determination, initiating a corrective action on the real network system (claim 1, emphasis added; similarly recited in claims 17 and 20).

	after issuing the notification to the user of the real network system has been completed:

		determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
		based on the determination, initiating a corrective action on the real network system (claim 21, emphasis added).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441